                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION
                                DOCKET NO. 1:20-cv-00319-FDW
    SHANNON PATRICE ROYAL,                                    )
    for AMAD, a minor,                                        )
                                                              )
           Plaintiff,                                         )
                                                              )
    vs.                                                       )                        ORDER
                                                              )
    KILOLO KIJAKAZI,                                          )
    Acting Commissioner of Social Security1                   )
                                                              )
           Defendant.                                         )
                                                              )
                                                              )

          THIS MATTER is before the Court on the Consent Motion to Dismiss (Doc. No. 11) filed

by Plaintiff’s counsel. In the motion, Plaintiff requests dismissal with prejudice pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure so that the claimant may submit a new application.

For the reasons stated in the motion, to which defense counsel consents, it is GRANTED.

          IT IS THEREFORE ORDERED that the Motion to Dismiss (Doc. No. 11) is GRANTED,

and this matter is DISMISSED WITH PREJUDICE.

          IT IS SO ORDERED.
                                                    Signed: August 31, 2021




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25 (d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant. No further
action need be taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security Act,
42 U.S.C. § 405(g).
                                                          1



           Case 1:20-cv-00319-FDW Document 12 Filed 08/31/21 Page 1 of 1
